Citation Nr: 1609309	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. In that decision, the RO denied a claim of service connection for bilateral hearing loss. 

The Veteran testified before the undersigned at a June 2015 Board hearing, as well as at an August 2010 Board hearing (that Veterans Law Judge has retired). Transcripts of both hearings are in the file and have been reviewed. This claim was remanded by the Board in April 2011, April 2012, and November 2014. 


FINDING OF FACT

The evidence of record is found to be at least in equipoise as to whether bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). See also, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (explaining a third way to establish the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology). 

In addition to the above principles of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). See also, Hensley v. Brown, 5 Vet. App. 155 (1993). 

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service. 38 U.S.C.A. § 1154(b) (2015). If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service. Id. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id; see also Collette v. Brown, 82 F.3d 389, 392 (1996) (citations omitted).

Here, a current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see September 2008 VA audiology record and subsequent examination reports). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Several service personnel records confirm service in the Republic of Vietnam as well as corroborate the fact that the Veteran served as a cannoneer; this supports an in-service injury. See 38 U.S.C.A. § 1154(b) (West 2002); Shedden, 381 F.3d at 1167. Further, the Veteran alleges he served in combat and this is consistent with the evidence. 

Regarding the third element, the nexus, several negative medical opinions have been provided, which suffer from inconsistency. No opinion addresses the issue raised by the Veteran's representative at the June 2015 Board hearing: that hearing loss may be related to service-connected diabetes mellitus (see submitted medical article regarding an association between hearing loss and diabetes). In any event, the Veteran's mother, sister, and fellow soldier have submitted lay statements attesting to the Veteran's lack of hearing acuity shortly after service.  This lay evidence attests to continuity of symptomatology.  In this regard, for  chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on credible lay evidence of continuous symptomatology since service connection.  Walker, 708 F.3d 1331, 1337.  Moreover, VA views sensorineural hearing loss as an organic disease of the central nervous system. See VA Under Secretary for Health Memorandum (October 1995).  Therefore, service connection is deemed warranted here.  In this regard, the Board acknowledges the service treatment records showing no significant threshold shift in service; however, in light of the evidence of heavy noise exposure and the lay evidence of continuity, the Board finds equipoise here.  As a result, the benefit of the doubt rule is in operation and the claim of service connection for hearing loss is granted. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


